
	
		II
		110th CONGRESS
		2d Session
		S. 3064
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Mr. Cardin (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a multi-faceted approach to improve access
		  and eliminate disparities in oral health care.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oral Health Initiative Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The first-ever Surgeon General’s report on
			 oral health, released in May 2000, identified a silent epidemic
			 of dental and oral diseases that burdens some population groups, and calls for
			 a national partnership to provide opportunities for individuals, communities,
			 and the health professions to work together to maintain and improve the
			 nation's oral health.
			(2)The Government Accountability Office has
			 determined that dental disease is a chronic problem among many low-income and
			 other vulnerable populations.
			(3)The National Institutes of Health 2001
			 Consensus Development Conference on Diagnosis and Management of Dental Caries
			 Throughout Life found that dental decay is the most common chronic childhood
			 disease among children in the United States.
			(4)Research in the American Journal of
			 Preventive Medicine determined that dental disease affects 1 in 5 children aged
			 2 to 4, half of those aged 6 to 8, and nearly three-fifths of 15 year
			 olds.
			(5)Oral Health in America: A Report of
			 the Surgeon General published in April 2002 found that tooth decay is 5
			 times more common than asthma among school age children.
			(6)In 2005, the Centers for Disease Control
			 and Prevention estimated that 43 percent of black children have untreated tooth
			 decay in permanent teeth, and that children living in poverty suffer twice as
			 much tooth decay as middle and upper income children.
			(7)The American Academy of Pediatric Dentistry
			 has reported that 80 percent of all dental problems are found in 25 percent of
			 children, primarily those from lower-income families.
			(8)Researchers have
			 determined that preventive dental interventions, including early and routine
			 preventive care, fluoridation, and sealants are cost effective in reducing
			 disease and associated expenditures.
			(9)A broad array of programs exists, totaling
			 more than $45,000,000 annually, excluding National Institutes of Health
			 research of $300,000,000 a year and Medicaid and SCHIP funding of
			 $4,700,000,000 a year, within several agencies of the Department of Health and
			 Human Services to address oral health needs, yet serious access problems remain
			 for underserved populations.
			(10)The 110th Congress has recognized the
			 importance of dental care by adding a guaranteed dental benefit to the
			 Children’s Health Insurance Program Reauthorization Act of 2007.
			(11)The Senate Budget Resolution for fiscal
			 year 2009 supports funding for improved access to oral health care in the
			 United States.
			3.PurposeIt is the purpose of this Act to establish a
			 multi-faceted approach to improve access and eliminate disparities in oral
			 health care.
		4.Oral health
			 working group
			(a)EstablishmentNot
			 later than 60 days after the effective date of this Act, the Secretary of
			 Health and Human Services (referred to in this Act as the
			 Secretary) shall establish within the Office of the Secretary an
			 Oral Health Working Group (referred to in this Act as the Group)
			 to review the effectiveness of, and recommend improvements to, existing Federal
			 oral health programs, and develop programs to improve the oral health of, and
			 prevent dental disease in, children, Medicaid-eligible adults,
			 medically-compromised adults, and other vulnerable populations who are among
			 those Americans at highest risk of dental disease.
			(b)CompositionThe
			 Group shall be composed of a representative from each of the following:
				(1)The Agency for
			 Healthcare Research and Quality.
				(2)The Bureau of
			 Primary Health Care.
				(3)The Bureau of
			 Health Professions.
				(4)The Centers for
			 Disease Control and Prevention.
				(5)The Centers for
			 Medicare & Medicaid Services.
				(6)The HIV–AIDS
			 Bureau.
				(7)The Indian Health
			 Service.
				(8)The Maternal and
			 Child Health Bureau.
				(9)The National
			 Institute of Dental and Craniofacial Research.
				(10)The Office of
			 Minority Health and Health Disparities.
				(11)The Office of
			 Disability.
				(12)The Office of
			 Head Start.
				(13)Any other
			 offices or divisions as determined appropriate by the Secretary.
				(c)DutiesThe
			 group shall—
				(1)review existing
			 oral health programs and policies within the Department of Health and Human
			 Services, including—
					(A)oral health
			 provider training programs;
					(B)the availability
			 of access to oral health care under such programs (such as community health
			 center access);
					(C)oral health
			 disease tracking trends; and
					(D)oral health
			 research programs;
					(2)identify
			 duplicative or overlapping oral health programs;
				(3)identify
			 opportunities for new oral health programs;
				(4)make
			 recommendations for the improved coordination of oral health programs;
				(5)make
			 recommendations on spending for oral health care programs in each of the
			 agencies of the Department of Health and Human Services;
				(6)evaluate the
			 adequacy of Federal support for State oral health programs;
				(7)make
			 recommendations for improvements to the financing of oral health care;
				(8)make
			 recommendations for monitoring and evaluating the quality of dental care
			 financed with Federal funds;
				(9)identify efforts
			 to cost-effectively prevent and manage dental disease in low-income and
			 high-risk populations; and
				(10)carry out any
			 other activities determined appropriate by the Secretary.
				(d)Advisory
			 panel
				(1)EstablishmentThe
			 Secretary shall establish an advisory panel to provide advice and
			 recommendations to the Group in carrying out subsection (d).
				(2)CompositionThe
			 advisory panel shall be composed of an appropriate number of individuals to be
			 appointed by the Secretary, and shall include—
					(A)a dentist;
					(B)a pediatric
			 dentist;
					(C)a dental
			 educator;
					(D)a State Medicaid
			 or State Children's Health Insurance Program dental director;
					(E)a dentist who
			 serves as a State dental director;
					(F)a dentist who
			 practices in a federally qualified health center;
					(G)an allied dental
			 practitioner;
					(H)a dental insurer;
			 and
					(I)any other entity
			 determined appropriate by the Secretary.
					(3)RequirementsIn
			 making appointments to the advisory panel under paragraph (2), the Secretary
			 shall ensure—
					(A)a broad
			 geographic representation of members and a balance between urban and rural
			 members;
					(B)that members are
			 appointed based on their competence, interest, and knowledge of the mission of
			 dentistry; and
					(C)an adequate
			 representation of minorities.
					(4)TermsA
			 member of the advisory panel shall be appointed for a term of 2 years.
				(5)VacanciesA
			 vacancy on the advisory panel shall be filled in the manner in which the
			 original appointment was made and shall be subject to any conditions which
			 applied with respect to the original appointment. An individual appointed to
			 fill a vacancy shall be appointed for the unexpired term of the member being
			 replaced.
				(6)MeetingsThe
			 advisory panel shall meet not less than 2 times each year. Such meetings shall
			 be held jointly with other meetings related to the oral health initiative under
			 this Act when appropriate.
				(7)CompensationEach
			 member of the advisory panel shall be compensated at a rate equal to the daily
			 equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which such member is engaged in the
			 performance of the duties of the panel.
				(8)ExpensesMembers
			 of the advisory panel shall be allowed travel expenses, including per diem in
			 lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services for
			 the panel.
				(9)PACAThe
			 Federal Advisory Committee Act shall apply to the advisory panel under this
			 subsection only to the extent that the provisions of such Act do not conflict
			 with the requirements of this subsection.
				(e)ReportsNot
			 later than December 31, 2010, and each December 31 thereafter, the Group shall
			 submit to the Secretary and the appropriate committees of Congress, a report
			 concerning the findings and recommendations of the Group under subsection
			 (c).
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated, such
			 sums as may be necessary in each fiscal year to carry out this Act.
			5.Effective
			 dateThis Act shall take
			 effect on February 1, 2009.
		
